Case 19-11466-MFW   Doc 2042   Filed 01/21/21   Page 1 of 9
Case 19-11466-MFW   Doc 2042   Filed 01/21/21   Page 2 of 9

                    EXHIBIT A
                               Case 19-11466-MFW                  Doc 2042      Filed 01/21/21   Page 3 of 9
Center City Healthcare, LLC, et al. - Service List to e-mail Recipients                                                 Served 1/20/2021

ALAN GELB, ESQ.                                    ALBERT EINSTEIN HEALTHCARE NETWORK       ARENT FOX LLP
AGELBLAW@YAHOO.COM                                 PENNY J. REZET                           GEORGE P. ANGELICH
                                                   REZETP@EINSTEIN.EDU                      GEORGE.ANGELICH@ARENTFOX.COM


ARENT FOX LLP                                      ASHBY & GEDDES, P.A.                     ASHBY & GEDDES, P.A.
PHILLIP KHEZRI                                     GREGORY TAYLOR                           KATHARINA EARLE
PHILLIP.KHEZRI@ARENTFOX.COM                        GTAYLOR@ASHBYGEDDES.COM                  KEARLE@ASHBYGEDDES.COM


ATTORNEY FOR THE CITY OF PA, CITY OF PA LAW DEP BALLARD SPAHR LLP                           BALLARD SPAHR LLP
MEGAN HARPER                                    CHANTELLE D. MCCLAMB                        TOBEY M. DALUZ
MEGAN.HARPER@PHILA.GOV                          MCCLAMBC@BALLARDSPAHR.COM                   DALUZT@BALLARDSPAHR.COM


BALLARD SPAHR LLP                                  BARNES & THORNBURG LLP                   BARNES & THORNBURG, LLP
VINCENT J. MARRIOTT                                DAVID POWLEN                             KEVIN G. COLLINS
MARRIOTT@BALLARDSPAHR.COM                          DAVID.POWLEN@BTLAW.COM                   KEVIN.COLLINS@BTLAW.COM


BAYARD, P.A.                                       BAYARD, P.A.                             BERGER LAW GROUP, P.C.
JUSTIN ALBTERTO                                    SOPHIE E. MACON                          MATTHEW R. KAUFMANN,
JALBERTO@BAYARDLAW.COM                             SMACON@BAYARDLAW.COM                     KAUFMANN@BERGERLAWPC.COM


BERGER LAW GROUP, P.C.                             BIELLLI & KLAUDER, LLC                   BUCHALTER, A PROFESSIONAL CORPORATION
PHILLIP BERGER                                     DAVID KLAUDER                            SHAWN M. CHRISTIANSON
BERGER@BERGERLAWPC.COM                             DKLAUDER@BK-LEGAL.COM                    SCHRISTIANSON@BUCHALTER.COM


CIARDI CIARDI & ASTIN                              CIARDI CIARDI & ASTIN                    COMMONWEALTH OF PA, DEPT OF LABOR AND INDUS
ALBERT CIARDI                                      JOSEPH MCMAHON                           DEB SECREST
ACIARDI@CIARDILAW.COM                              JMCMAHON@CIARDILAW.COM                   RA-LI-UCTS-BANKRUPT@STATE.PA.US


DENTON US, LLP                                     DENTONS US, LLP                          DILWORTH PAXSON
OSCAR PINKAS                                       LAUREN MACKSOUD                          PETER C. HUGHES,
OSCAR.PINKAS@DENTONS.COM                           LAUREN.MACKSOUD@DENTONS.COM              PHUGHES@DILWORTHLAW.COM


DLA PIPER LLP                                      DLA PIPER LLP                            DREXEL UNIVERSITY COLLEGE OF MEDICINE
RICHARD A. CHESLEY                                 STUART M. BROWN                          STEPHEN A. COZEN, ESQ.
RICHARD.CHESLEY@DLAPIPER.COM                       STUART.BROWN@DLAPIPER.COM                SCOZEN@COZEN.COM


DRINKER BIDDLE & REATH LLP                         DRINKER BIDDLE & REATH LLP               DUANE MORRIS LLP
MARITA S. ERBECK                                   PATRICK A. JACKSON                       JARRET HITCHINGS
MARITA.ERBECK@DBR.COM                              PATRICK.JACKSON@DBR.COM                  JPHITCHINGS@DUANEMORRIS.COM


DUANE MORRIS LLP                                   FINEMAN KREKSTEIN & HARRIS, PC           FOX ROTHSCHILD LLP
MAIRI V. LUCE                                      DEIRDRE M. RICHARDS                      THOMAS HORAN
LUCE@DUANEMORRIS.COM                               DRICHARDS@FINEMANLAWFIRM.COM             THORAN@FOXROTHSCHILD.COM


GELLERT SCALI BUSENKELL & BROWN, LLC               GIBBONS P.C                              GIBBONS P.C.
MICHAEL BUSENKELL                                  DAVID N. CRAPO                           DALE E. BARNEY
MBUSENKELL@GSBBLAW.COM                             DCRAPO@GIBBONSLAW.COM                    DBARNEY@GIBBONSLAW.COM


GIBBONS P.C.                                       GIBBONS P.C.                             GIBBONS P.C.
HOWARD A. COHEN                                    NATASHA M. SONGONUGA                     ROBERT K. MALONE
HCOHEN@GIBBONSLAW.COM                              NSONGONUGA@GIBBONSLAW.COM                RMALONE@GIBBONSLAW.COM


GREENBERG TRAURIG, LLP                             GREENBERG TRAURIG, LLP                   HOGAN & MCDANIEL
DENNIS A. MELORO                                   NANCY A. PETERMAN                        DANIEL C. KERRICK
MELOROD@GTLAW.COM                                  PETERMANN@GTLAW.COM                      DCKERRICK@DKHOGAN.COM


HOGAN & MCDANIEL                                   HOGAN & MCDANIEL                         HONIGMAN LLP
DANIEL K. HOGAN                                    GARVAN F. MCDANIEL                       E TODD SABLE
DKHOGAN@DKHOGAN.COM                                GFMCDANIEL@DKHOGAN.COM                   TSABLE@HONIGMAN.COM




Page 1 of 3
                               Case 19-11466-MFW                  Doc 2042         Filed 01/21/21   Page 4 of 9
Center City Healthcare, LLC, et al. - Service List to e-mail Recipients                                                       Served 1/20/2021

HONIGMAN LLP                                       JD THOMPSON LAW                             JEFFER MANGELS BUTLER & MITHCELL LLP
LAWRENCE A. LICHTMAN                               JUDY D. THOMPSON                            MMARTIN@JMBM.COM
LLICHTMAN@HONIGMAN.COM                             JDT@JDTHOMPSONLAW.COM


JONES WALKER LLP                                   KIRKLAND & ELLIS LLP                        KIRKLAND & ELLIS LLP
JEFFREY R. BARBER                                  GREGORY F. PESCE                            NICOLE GREENBLATT
JBARBER@JONESWALKER.COM                            GREGORY.PESCE@KIRKLAND.COM                  NICOLE.GREENBLATT@KIRKLAND.COM


KIRKLAND & ELLIS LLP                               KURTZMAN, STEADY, LLC.                      LATHAM & WATKINS LLP
STEPHEN C. HACKNEY                                 JEFFREY KURTZMAN                            MATTHEW J. CARMODY
STEPHEN.HACKNEY@KIRKLAND.COM                       KURTZMAN@KURTZMANSTEADY.COM                 MATT.CARMODY@LW.COM


LATHAM & WATKINS LLP                               LAW OFFICES OF MITCHELL J. MALZBERG, LLC    MARKOWITZ & RICHMAN
SUZZANNE UHLAND                                    MITCHELL J. MALZBERG                        JWALTERS@MARKOWITZANDRICHMAN.COM
SUZZANNE.UHLAND@LW.COM                             MMALZBERG@MJMALZBERGLAW.COM


MARKOWITZ AND RICHMAN                              MARON MARVEL BRADLEY ANDERSON & TARDY, LLC. MATTLEMAN WEINROTH & MILLER, P.C
CLAIBORNE S. NEWLIN                                STEPHANIE A. FOX                            CHRISTINA PROSS
CNEWLIN@MARKOWITZANDRICHMAN.COM                    SAF@MARONMARVEL.COM                         CPROSS@MWM-LAW.COM


MCCARTER & ENGLISH, LLP                            MED ONE CAPITAL FUNDING, LLC.               MICHAEL WOLF
WILLIAM F. TAYLOR                                  DLEIGH@RQN.COM                              MICHAEL WOLF
WTAYLOR@MCCARTER.COM                                                                           MIKEWOLFMD@GMAIL.COM


MOYE WHITE LLP                                     MOYE WHITE LLP                              O’DONOGHUE & O’DONOGHUE LLP
TIMOTHY M. SWANSON                                 VIKRAMA S. CHANDRASHEKAR                    LANCE GEREN, ESQ.
TIM.SWANSON@MOYEWHITE.COM                          VIKA.CHANDRASHEKAR@MOYEWHITE.COM            LGEREN@ODONOGHUELAW.COM


OFFICE OF ATTORNEY GENERAL                         OFFICE OF ATTORNEY GENERAL                  OFFICE OF ATTORNEY GENERAL
CAROL E. MOMJIAN                                   CHRISTOPHER R. MOMJIAN                      DAVID DEMBE
CMOMJIAN@ATTORNEYGENERAL.GOV                       CRMOMJIAN@ATTORNEYGENERAL.GOV               DDEMBE@ATTORNEYGENERAL.GOV


OFFICE OF ATTORNEY GENERAL                         OFFICE OF ATTORNEY GENERAL                  OFFICE OF THE UNITED STATES ATTORNEY
LISA M. RHODE                                      RYAN B. SMITH                               USADE.ECFBANKRUPTCY@USDOJ.GOV
LRHODE@ATTORNEYGENERAL.GOV                         RBSMITH@ATTORNEYGENERAL.GOV


OFFICE OF THE UNITED STATES TRUSTEE                PACHULSKI STANG ZIEHL & JONES LLP           PACHULSKI STANG ZIEHL & JONES LLP
BENJAMIN HACKMAN                                   LAURA DAVIS JONES                           TIMOTHY P. CAIRNS
BENJAMIN.A.HACKMAN@USDOJ.GOV                       LJONES@PSZJLAW.COM                          TCAIRNS@PSZJLAW.COM


PAUL BAILEY                                        PEARLMAN & MIRANDA, LLC.                    PEPPER HAMILTON, LLP
PAUL BAILEY                                        PATRICIA A CELANO                           FRANCIS J. LAWALL
MEGAN.RATCHFORD610@GMAIL.COM                       PCELANO@PEARLMANMIRANDA.COM                 FRANCIS.LAWALL@TROUTMAN.COM


PEPPER HAMILTON, LLP                               POLSINELLI P.C                              POTTER ANDERSON & CORROON LLP
MARCY J. MCLAUGHLIN                                CHRISTOPHER A. WARD                         D. RYAN SLAUGH
MARCY.SMITH@TROUTMAN.COM                           CWARD@POLSINELLI.COM                        RSLAUGH@POTTERANDERSON.COM


POTTER ANDERSON & CORROON LLP                      POTTER ANDERSON & CORROON LLP               RICHARDS LAYTON & FINGER, PA
JEREMY W. RYAN                                     R. STEPHEN MCNEILL                          BRENDAN J. SCHLAUCH
JRYAN@POTTERANDERSON.COM                           RMCNEILL@POTTERANDERSON.COM                 SCHLAUCH@RLF.COM


RICHARDS LAYTON & FINGER, PA                       RICHARDS LAYTON & FINGER, PA                SAUL EWING ARNSTEIN & LEHR LLP
MARK D. COLLINS                                    MICHAEL J. MERCHANT                         ADAM ISENBERG
COLLINS@RLF.COM                                    MERCHANT@RLF.COM                            ADAM.ISENBERG@SAUL.COM


SAUL EWING ARNSTEIN & LEHR LLP                     SAUL EWING ARNSTEIN & LEHR LLP              SAUL EWING ARNSTEIN & LEHR LLP
JEFFREY HAMPTON                                    MARK MINUTI                                 MONIQUE DISABATINO
JEFFREY.HAMPTON@SAUL.COM                           MARK.MINUTI@SAUL.COM                        MONIQUE.DISABATINO@SAUL.COM




Page 2 of 3
                               Case 19-11466-MFW                  Doc 2042      Filed 01/21/21        Page 5 of 9
Center City Healthcare, LLC, et al. - Service List to e-mail Recipients                                                          Served 1/20/2021

SCHNADER HARRISON SEGAL & LEWIS LLP                SCHNADER HARRISON SEGAL & LEWIS LLP           SHIPMAN & GOODWIN LLP
NICHOLAS J. LEPORE                                 RICHARD A. BARKASY                            ERIC S. GOLDSTEIN
NLEPORE@SCHNADER.COM                               RBARKASY@SCHNADER.COM                         EGOLDSTEIN@GOODWIN.COM


SILLS CUMMIS & GROSS P.C                           SILLS CUMMIS & GROSS P.C.                     STEVENS & LEE, P.C.
ANDREW H. SHERMAN                                  BORIS I. MANKOVETSKIY                         JOSEPH H. HUSTON
ASHERMAN@SILLSCUMMIS.COM                           BMANKOVETSKIY@SILLSCUMMIS.COM                 JHH@STEVENSLEE.COM


STEVENS & LEE, P.C.                                STINSON LLP                                   STINSON LLP
ROBERT LAPOWSKY                                    DARRELL CLARK                                 TRACEY M. OHM
RL@STEVENSLEE.COM                                  DARRELL.CLARK@STINSON.COM                     TRACEY.OHM@STINSON.COM


STOEL RIVES LLP                                    STRADLEY RONAN STEVENS & YOUNG LLP            STRADLEY, RONON, STEVENS & YOUNG, LLP
MARC A. AL                                         DEBORAH A. REPEROWITZ                         GRETCHEN M. SANTAMOUR
MARC.AL@STOEL.COM                                  DREPEROWITZ@STRADLEY.COM                      GSANTAMOUR@STRADLEY.COM


STRADLEY, RONON, STEVENS & YOUNG, LLP              STREUSAND, LANDON, OZBURN & LEMMON, LLP       SULLIVAN, HAZELTINE, ALLISON, LLC.
JOELLE E. POLESKY                                  SABRINA L. STREUSAND                          WILLIAM D. SULLIVAN
JPOLESKY@STRADLEY.COM                              STREUSAND@SLOLLP.COM                          BSULLIVAN@SHA-LLC.COM


THE ROSNER LAW GORUP LLC                           TROUTMAN SANDERS LLP                          TROUTMAN SANDERS LLP
FREDERICK B. ROSNER                                JESSICA D. MIKHAILEVICH                       LOUIS CURCIO
ROSNER@TEAMROSNER.COM                              JESSICA.MIKHAILEVICH@TROUTMAN.COM             LOUIS.CURCIO@TROUTMAN.COM


TROUTMAN SANDERS LLP                               U.S. DEPARTMENT OF JUSTICE                    UNDERWOOD PERKINS, P.C.
MATTHEW R. BROOKS                                  MARCUS.S.SACKS@USDOJ.GOV                      DAVID L. CAMPBELL
MATTHEW.BROOKS@TROUTMAN.COM                                                                      DCAMPBELL@UPLAWTX.COM


UNDERWOOD PERKINS, P.C.                            WHITE AND WILLIAMS LLP                        WHITE AND WILLIAMS LLP
ELI D. PIERCE                                      AMY E. VULPIO                                 MARC S. CASARINO
EPIERCE@UPLAWTX.COM                                VULPIOA@WHITEANDWILLIAMS.COM                  CASARINOM@WHITEANDWILLIAMS.COM


WILLIG, WILLIAMS & DAVIDSON
JESSICA KOLANSKY
JKOLANSKY@WWDLAW.COM


                                                                                             Parties Served: 115




Page 3 of 3
Case 19-11466-MFW   Doc 2042   Filed 01/21/21   Page 6 of 9

                    EXHIBIT B
                               Case 19-11466-MFW                 Doc 2042    Filed 01/21/21     Page 7 of 9
Center City Healthcare, LLC, et al. - Service List to Facsimile Recipients                                    Served 1/20/2021

FREEDMAN & LORRY, P.C.                            OFFICE OF THE ATTORNEY GENERAL
215-925-7516                                      717-787-8242




                                                                                      Parties Served: 2




Page 1 of 1
Case 19-11466-MFW   Doc 2042   Filed 01/21/21   Page 8 of 9

                    EXHIBIT C
                                Case 19-11466-MFW             Doc 2042          Filed 01/21/21   Page 9 of 9
Center City Healthcare, LLC, et al. - U.S. Mail                                                                          Served 1/20/2021

CITY OF PHILADELPHIA                              INTERNAL REVENUE SERVICE                       INTERNATIONAL BROTHERHOOD OF
ATTN: LAW DEPT                                    P.O. BOX 7346                                  ELECTRICAL WORKERS, LOCAL 98
1515 ARCH ST, 17TH FL                             PHILADELPHIA, PA 19101-7346                    1701 SPRING GARDEN ST
PHILADELPHIA, PA 19102                                                                           PHILADELPHIA, PA 19130




NATIONAL UNION OF HOSPITAL AND                    NATIONAL UNION OF HOSPITAL AND                 PENNSYLVANIA ASSOCIATION OF
HEALTHCARE EMPLOYEES, AFSCME, AFL-CIO             HEALTHCARE EMPLOYEES, DISTRICT 1199C           STAFF NURSES AND ALLIED PROFESSIONALS
1319 LOCUST ST                                    1319 LOCUST ST                                 1 FAYETTE STREET, SUITE 475
PHILADELPHIA, PA 19107                            PHILADELPHIA, PA 19107                         CONSHOHOCKEN, PA 19428




PENNSYLVANIA DEPARTMENT OF HEALTH                 ST. MARY MEDICAL CENTER                        UNITED STATES DEPARTMENT OF JUSTICE
ATTN: DR. RACHEL LEVINE                           1201 LANGHORNE-NEWTOWN RD                      950 PENNSYLVANIA AVE, NW
HEALTH AND WELFARE BUILDING                       LANGHORNE, PA 19047                            WASHINGTON, DC 20530-0001
625 FORESTER ST, 8TH FL W
HARRISBURG, OA 17120



UNITED STATES DEPARTMENT OF JUSTICE
ATTN: CIVIL DIVISION
1100 L ST, NW, 10030
WASHINGTON, DC 20005



                                                                                            Parties Served: 10




Page 1 of 1
